Exhibit (10.1)

EMPLOYMENT TRANSITION AGREEMENT

THIS EMPLOYMENT TRANSITION AGREEMENT (“Agreement”) is made and entered into as
of 11 March 2020 (the “Effective Date”), by and among Ecolab Inc., a Delaware
corporation (together with all present and former parents, subsidiaries,
successors, assigns and affiliated corporations the “Company”), and Jill Wyant
(“Executive”). In consideration of the mutual promises made below, Company and
Executive agree as follows:

WHEREAS, Executive is currently serving as the Executive Vice President Regions
for the Company;

WHEREAS,  in appreciation and recognition of Executive’s many contributions to
the Company, in particular her positive leadership, partnership, and commitment
to the Company, and based on Executive’s and Company’s mutual desire to provide
for an orderly transition of Executive’s duties and responsibilities, we are
entering into this Agreement whereby Executive and the Company have agreed that
Executive will voluntarily separate from employment with the Company on March
31, 2021, and that Executive will receive certain compensation through such date
pursuant to this Agreement;

WHEREAS, in furtherance of the foregoing, Executive and the Company have
mutually negotiated and reached an agreement with respect to all rights, duties
and obligations arising between them, including, but in no way limited to, any
rights, duties and obligations that have arisen or might arise out of or are in
any way related to Executive’s continued employment with the Company and the
conclusion of that employment (other than as specifically provided in this
Agreement).

NOW, THEREFORE, in consideration of the covenants and mutual promises made
below, the parties agree as follows:

1. Employment; Duties.

a. Transition Period. During the period beginning on the Effective Date and
ending on the Separation Date (as defined in Section 1(c) below) (such period
the “Transition Period”), Executive shall continue to serve the Company as its
Executive Vice President of Global Regions and perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to
Executive by the Company’s Chief Executive Officer (“CEO”). During the
Transition Period, the Executive shall (x) transition such duties and
responsibilities to such individuals as the CEO may designate, including to
Executive’s successor(s), (y) provide such assistance directly related to the
successor(s) as may be requested by the CEO, and (z) have and perform such
duties, responsibilities and authority directly related to Executive’s current
role as may be assigned by the CEO from time to time. If the Company determines
in its sole discretion that Executive has transitioned all of her duties and
responsibilities prior to March 31, 2021, then Executive will hold the title of
Executive Vice President of Innovation and Transformation (“EVP Innovation and
Transformation”) and provide such transition assistance as may be requested by
the Company through March 31, 2021, and during the period from such
determination through March 31, 2021, shall have such duties, responsibilities
and authority commensurate with an EVP title and Executive’s experience as may
be assigned by the CEO. 

b. Employment Conditions.  During the Transition Period and through the
Separation Date, Executive shall be able to perform her assigned duties
remotely, except as reasonably directed to


VP/#27450535.2 



 

the contrary by the CEO, and shall be expected to work at least twenty hours per
week during the Transition Period and through the Separation Date.

c. Separation Date. For the purposes of this Agreement, “Separation Date” means
the first to occur of (i) the date on which Executive’s employment is terminated
by the Company for Cause, (ii) the date Executive voluntarily terminates her
employment with the Company or (iii) March 31, 2021. For the purposes of this
Agreement, “Cause” has the same meaning as that term is defined in the Ecolab
Inc. 2010 Stock Incentive Plan (“Stock Plan”).

2. Compensation. As compensation for Executive’s continuing employment and
service pursuant to this Agreement (whether in Executive’s current position or
EVP Innovation and Transformation as provided in Section 1), and the respective
terms and conditions thereof, and the other promises of Executive contained in
this Agreement, which shall be deemed to include Executive’s agreement to
(A) remain in the employ of the Company as described above through the
Separation Date, (B) comply with the Company’s Code of Conduct and other
policies relating to conduct, as in effect from time to time and applicable to
its executive officers, (C) comply with all covenants regarding arbitration,
non-competition, non-solicitation, confidential information and any other
restrictive covenants to which Executive has agreed as part of her employment
with the Company (the covenants described in the immediately preceding clauses
(A) through (C) of this Section 2 are collectively referred to as the
“Covenants”); and provided, that Executive timely signs and returns
this Agreement, complies with the Covenants, executes and does not revoke the
Agreement, the Initial Release and/or Second Release, as applicable, and
otherwise complies with this Agreement, Executive’s compensation and benefits
shall be as follows:

a. Base Salary and Compensation and Benefit Plan Participation. From the
Effective Date through the Separation Date, Executive will (i) receive her base
salary as in effect on the Effective Date, which may be adjusted upwards (but
not downwards) from time to time in the discretion of the Company, (ii) continue
to participate in the Company’s Management Incentive Plan (“MIP”) for the 2020
fiscal year subject to the terms and conditions of the MIP, including the
requirement that Executive remain employed through December 31, 2020, die, or
become disabled, to be eligible for the 2020 MIP bonus, (iii) continue to
participate in the Stock Plan subject to the terms and conditions of the Stock
Plan and applicable award agreements, (iv) participate in the Company’s
applicable pension or retirement plans in which Executive participates as of the
Effective Date, (v) continue to participate in all health and welfare benefit
plans in which Executive is enrolled as of the Effective Date, and (vi) continue
to participate in other perquisite programs, and expense reimbursement and
vacation policies, as all such foregoing plans, programs and policies may be in
effect from time to time (each a “Plan” and collectively, the “Plans”). For
clarity, nothing in this Agreement prevents the Company from amending or
terminating any Plan in a manner that affects all eligible employees or senior
executives of the Company, including Executive, in the same or substantially
similar manner.

b. Tax Equalization Policy. Executive and Company agree that the terms of the
Global Tax Equalization Policy (including the United States Addendum) that
applies to similarly situated Company employees, continues to apply to Executive
during the Transition Period and after the Separation Date until such time as
Executive no longer has income from Company subject to the Tax Equalization
Policy. For clarity, this includes Company’s obligation to provide the
information needed for Executive’s personal tax returns for such tax years, and
Executive’s and Company’s obligations to pay the required actual or hypothetical
taxes as set forth in the policy.



2

 



 

c. Additional Stock Plan Grants.  Executive shall not be eligible for any
additional grants or awards under the Stock Plan after the Effective Date.

d. 2021 MIP.  Executive shall not be eligible to earn a MIP bonus in the 2021
fiscal year.

e. Severance.  Executive shall not be eligible for any severance following the
Separation Date, regardless of the reason for Executive’s termination of
employment.

3. Administration of Compensation and Benefits Plans.  Executive understands and
agrees that, except as expressly provided for in this Agreement, all
compensation and benefit plans, policies and programs in which Executive
participates because of employment with the Company shall be administered
pursuant to their standard terms, provisions and administrative practices and
policies that are then in effect, as interpreted and applied by the Company or
the plan administrator(s) as applicable.

4. No Additional Entitlements.  Executive understands and acknowledges that she
will have no further entitlements, other than (a) those specifically recited in
this Agreement and (b) accrued rights and entitlements that have vested as of
the Separation Date under the Plans.  Executive hereby acknowledges that she has
no interest in or claim of right to any severance benefits, reinstatement,
reemployment or employment with the Company (except employment during the
Transition Period), and Executive forever waives any interest in or claim of
right to any severance benefits or future employment by the Company.

5. Withholding. All payments required to be made by the Company under this
Agreement to Executive shall be subject to withholding of such amounts relating
to taxes as the Company may reasonably determine it should withhold pursuant to
any applicable law or regulation.

6. Execution of Agreement; Release of Claims. Executive’s eligibility pursuant
to this Agreement are contingent upon (a)  Executive executing and delivering to
the Company this Agreement, including the general release of claims under
Section 8 below (the “Initial Release”), by 8:00 p.m. (CST) on 11 March 2020,
(b)  Executive executing and delivering to the Company within twenty-one (21)
calendar days following the Separation Date, a release of claims in
substantially the same form as Attachment A to this Agreement, effective as of
that date (the “Second Release” and together with the Initial Release, the
“Releases”) and (c) the Executive not revoking either of the Releases.

7. Consideration.   In consideration for the Agreement and the Initial Release
(but not the Second Release, which has additional and different consideration as
provided in Section 3 of the Second Release), and the mutual covenants contained
herein, the Company is providing Executive good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, including continued
employment on a reduced schedule for the same base salary as provided before the
reduction in schedule and continued access to trade secrets and confidential
information of the Company to which Employee would not have access nor been
supplied but for Employee’s relationship with the Company.

8. General Release.  Except as expressly provided in this Agreement, Executive
releases the Company (and its present and former affiliates, assigns,
fiduciaries, insurers, owners, parents, predecessors, subsidiaries, successors
and other entities related to it), and its and their past and present directors,
employees, officers, benefit plans, and other entities or individuals acting for
any of them,



3

 



 

from any known or unknown claims of any type to date regarding her employment,
its end, or the Company. This means Executive waives (“gives up”) these claims,
to the fullest extent allowed by law, such as claims for:

·



unlawful discrimination, harassment or retaliation, such as under the Age
Discrimination in Employment Act (“ADEA”), and that any such unlawful activity
affected any payment in this Agreement;

·



violation of any other federal, state, local, common law or foreign legal
requirements, such as any regarding accommodations, background checks,
consortium loss, constructive discharge, fiduciary duty, health/safety,
indemnification, information/records requirements, leaves of absence,
negligence, notice obligations, public policy, torts, and whistleblowing;

·



violation of any express or implied contract/covenant/duty/promise, and any
intellectual property/proprietary right;

·



compensation, severance, benefits, insurance, damages, equitable relief,
attorney fees, costs, interest and penalties; and

·



participation in any class or collective action.

9. Exclusions from General Release.   Excluded from the General Release in
Section 8 above are (a) any claims arising after Executive signs this Agreement;
(b) claims for breach of this Agreement; (c) claims or rights which cannot be
waived by law, including Executive’s right to receive vested benefits under the
terms of the Company’s benefit plans, and (d) claims relating to Executive’s
right to receive indemnification from the Company as provided in the Company’s
governing documents or in any agreement between Executive and the Company. Also
excluded from the General Release is Executive’s right to file a charge with an
administrative agency or participate in any agency investigation. Executive is,
however, waiving her right to recover any money in connection with such a charge
or investigation. Executive is also waiving her right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency, except
that she may receive money properly awarded by the U.S. Securities and Exchange
Commission as a securities whistleblower incentive.  Further, the Company is
committed to compliance with applicable federal, state and local laws.  As such,
nothing in the General Release in Section 8 prohibits Executive from reporting
possible violations of law to any government agency if such report is made in
confidence and good faith to a federal, state or local government official,
either directly or indirectly, solely for the purpose of reporting or
investigating a suspected violation of law or for pursuing an anti-retaliation
lawsuit relating to such report. 

10. Covenant Not to Sue.  A “covenant not to sue” is a legal term that means
Executive promises not to file a lawsuit in court. It is different from the
General Release of claims contained in Section 8 above. Besides waiving and
releasing the claims covered by Section 8 above, Executive further agrees never
to sue the Company or join any lawsuit against the Company in any forum for any
reason, with respect to claims, laws or theories covered by the General Release
language in Section 8 above, but excluding claims excluded from the General
Release language in Section 9 and provided further that  Executive may bring a
claim against the Company to enforce this Agreement or to challenge the validity

4

 



 

of this Agreement under the ADEA. If Executive sues the Company in violation of
this Agreement, she shall be liable to the Company for its reasonable attorneys’
fees and other litigation costs incurred in defending against such a suit.
Alternatively, if Executive sues the Company in violation of this Agreement, the
Company can require Executive to return all but $500 of the money paid to her
pursuant to this Agreement. In that event, the Company shall be excused from
making any further payments or continuing any other benefits otherwise owed to
Executive under Section 2 of this Agreement or under Section 3 of the Second
Release, it being acknowledged, that it would not violate any part of this
Agreement for Executive to sue Company to enforce this Agreement, or to
challenge the validity of this Agreement under the ADEA.

11. Non-disparagement.  Executive agrees not to make statements that criticize
or otherwise disparage the Company which, viewed objectively, materially disrupt
or impair the Company’s normal, ongoing business operations, or materially harm
the Company’s reputation with other employees, customers, suppliers, regulators
or the general public, and Company agrees not to make statements (and agrees to
instruct its officers and directors not to make statements) that criticize or
otherwise disparage Executive which, viewed objectively, materially harm the
Executive’s reputation with the general public.  This provision does not apply
on occasions when Executive or Company (or any Company director, employee,
officer, benefit plan or other entity or individual acting for any of them) is
subpoenaed or ordered by a court or other governmental authority to testify or
give evidence and must respond truthfully. This provision also does not apply on
occasions when Executive is speaking with representatives of the Company as part
of a Company investigation.  The Company is committed to compliance with
applicable federal, state and local laws.  As such, nothing in this Agreement
prohibits Executive from reporting possible violations of law to any government
agency if such report is made in confidence and good faith to a federal, state
or local government official, either directly or indirectly, solely for the
purpose of reporting or investigating a suspected violation of law or for
pursuing an anti-retaliation lawsuit relating to such report. 

12. Severability.  If any provision of this Agreement is determined to be
unenforceable, the parties agree that such provision should be modified so that
it is enforceable or, if modification is not possible, that it should be
severed, and the enforceability of the remaining provisions will not be affected
by such modification or severance.

13. Non-Admissions.  The fact and terms of the Initial Release are not an
admission by the Company of liability or other wrongdoing under any law.

14. Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, except insofar as an
interpretation or enforcement issue is governed by federal law.  Executive
agrees that a court of competent jurisdiction in the State of Minnesota will
adjudicate any dispute under this Agreement.

15. Revocation.  After Executive signs this Agreement, she will have fifteen
days to revoke it if she changes her mind. If Executive wants to revoke the
Agreement, she should deliver a written revocation to the Company’s General
Counsel within fifteen (15) days after she signs it. 

16. Additional Executive Acknowledgments.  Executive also agrees that:

*



She is entering this Agreement knowingly and voluntarily;



5

 



 

*



She has been advised by this Agreement to consult with an attorney before
signing this Agreement;

*



She is not otherwise entitled to the consideration provided in Section 7;

*



She is not entitled to severance; and

*



This Agreement, the Initial Release and the Second Release are the entire
agreement Executive and the Company regarding the transition of her duties
through the Transition Period, and the terms of her continued employment through
the Separation Date.

[Signature Page Follows]

 



6

 



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

EXECUTIVE

 

 

 

 

 

Date

                                

Jill Wyant

 

 

 

 

 

 

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

 

Date

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 



1

 



 

Attachment A

SECOND RELEASE AGREEMENT

THIS SECOND RELEASE AGREEMENT (“Second Release”) is made and entered into
between Jill Wyant (“Executive”) and Ecolab Inc., a Delaware corporation
(together with all present and former parents, subsidiaries, successors, assigns
and affiliated corporations the “Company”). In consideration of the mutual
promises made below, Company and Executive agree as follows:

1.Termination of Employment. Executive’s last day of employment with Company was
[__________], 2021 (the “Separation Date”).

2.Payment Through Separation Date. The Company has paid Executive for all
services rendered through the Separation Date, in accordance with Company’s
regular payroll schedule or as otherwise permitted under applicable state law.
Executive has received all her pay, benefits and paid/unpaid time-off due.
Executive has been reimbursed for all business expenses consistent with the
Company’s policies.

3.Separation Consideration. In consideration for this Second Release, and the
mutual covenants contained herein, the Company is providing Executive additional
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, including its agreement to permit Executive continued employment
from the effective date of the Employment Transition Agreement entered into
between the Company and Executive, and dated 11 March 2020 (“Agreement”) through
the Separation Date on a reduced schedule in order for Executive to receive her
2020 bonus under the Company’s Management Incentive Plan (“MIP”) subject to the
terms and conditions of the MIP and continue to participate in the Ecolab Inc.
2010 Stock Incentive Plan (“Stock Plan”) subject to the terms and conditions of
the Stock Plan and applicable award agreements.

4.General Release.  In addition to the initial release of claims in the
Agreement (“Initial Release”), and except as expressly provided in this Second
Release, Executive releases the Company (and its present and former affiliates,
assigns, fiduciaries, insurers, owners, parents, predecessors, subsidiaries,
successors and other entities related to it), and its and their past and present
directors, employees, officers, benefit plans, and other entities or individuals
acting for any of them, from any known or unknown claims of any type to date
regarding her employment, its end, or the Company.  This means Executive waives
(“gives up”) these claims, to the fullest extent allowed by law, such as claims
for:

·



unlawful discrimination, harassment or retaliation, such as under the Age
Discrimination in Employment Act (“ADEA”), and that any such unlawful activity
affected any payment in this Second Release;

·



violation of any other federal, state, local, common law or foreign legal
requirements, such as any regarding accommodations, background checks,
consortium loss, constructive discharge, fiduciary duty, health/safety,
indemnification, information/records requirements, leaves of absence,
negligence, notice obligations, public policy, torts, and whistleblowing;



1

 



 

·



violation of any express or implied contract/covenant/duty/promise, and any
intellectual property/proprietary right;

·



compensation, severance, benefits, insurance, damages, equitable relief,
attorney fees, costs, interest and penalties; and

·



participation in any class or collective action.

5.Exclusions from General Release.  Excluded from the General Release in Section
4 above are (a) any claims arising after Executive signs this Release; (b)
claims or rights which cannot be waived by law, including Executive’s right to
receive vested benefits under the terms of the Company’s benefit plans, and (c)
claims relating to Executive’s right to receive indemnification from the Company
as provided in the Company’s governing documents or in any agreement between
Executive and the Company.  Also excluded from the General Release is
Executive’s right to file a charge with an administrative agency or participate
in any agency investigation. Executive is, however, waiving her right to recover
any money in connection with such a charge or investigation.  Executive is also
waiving her right to recover money in connection with a charge filed by any
other individual or by the Equal Employment Opportunity Commission or any other
federal or state agency, except that she may receive money properly awarded by
the U.S. Securities and Exchange Commission as a securities whistleblower
incentive.  Further, the Company is committed to compliance with applicable
federal, state and local laws.  As such, nothing in the General Release in
Section 4 prohibits Executive from reporting possible violations of law to any
government agency if such report is made in confidence and good faith to a
federal, state or local government official, either directly or indirectly,
solely for the purpose of reporting or investigating a suspected violation of
law or for pursuing an anti-retaliation lawsuit relating to such report. 

6.Covenant Not to Sue.  A “covenant not to sue” is a legal term that means
Executive promises not to file a lawsuit in court. It is different from the
General Release of claims contained in Section 4 above. Besides waiving and
releasing the claims covered by Section 4 above, Executive further agrees never
to sue the Company or join any lawsuit against the Company in any forum for any
reason, with respect to claims, laws or theories covered by the General Release
language in Section 4 above, but excluding claims excluded from the General
Release language in Section 5 and provided further that  Executive may bring a
claim against the Company to enforce the Agreement or to challenge the validity
of the Agreement, the Initial Release and/or the Second Release under the ADEA.
If Executive sues the Company in violation of this Section, she shall be liable
to the Company for its reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Alternatively, if Executive sues the
Company in violation of this Section, the Company can require Executive to
return all but $500 of the money paid to her pursuant to the Agreement. In that
event, the Company shall be excused from making any further payments or
continuing any other benefits otherwise owed to Executive under Section 2 of the
Agreement and Section 3 of the Second Release, it being acknowledged, that it
would not violate any part of the Agreement or the Second Release for Executive
to sue Company to enforce the Agreement, or to challenge the validity of the
Agreement, the Initial Release and/or Second Release under the ADEA.

7.Non-Admissions.  The fact and terms of this Second Release are not an
admission by the Company of liability or other wrongdoing under any law.



2

 



 

8.Company Property.  Executive returned, did not tamper with, and has no access
to, any Company property such as equipment, credit cards, keys, software, work
product, hard/soft document originals/copies, current/former/prospective
customer lists, confidential information of the Company (including, but not
limited to board materials, financial information, and trade secrets) and any
other materials in any media.  Upon request, Executive will provide the Company
access to any of her personal electronic document storage accounts or electronic
devices to confirm or permit removal of any Company property. Nothing here
interferes with Executive’s claims or rights in the Release Exclusions Section
5.

9.Continuing Obligations of Agreement.   The execution of this Second Release
does not supersede or otherwise relieve Executive from any continuing
obligations owed by her to the Company under the terms of the Agreement. 

10.Severability.  If any provision of this Second Release is determined to be
unenforceable, the parties agree that such provision should be modified so that
it is enforceable or, if modification is not possible, that it should be
severed, and the enforceability of the remaining provisions will not be affected
by such modification or severance.

11.Governing Law.  This Second Release shall be interpreted and enforced in
accordance with the laws of the State of Minnesota, except insofar as an
interpretation or enforcement issue is governed by federal law. Executive agrees
that a court of competent jurisdiction in the State of Minnesota will adjudicate
any dispute under this Second Release.

12.Revocation.  After Executive signs this Second Release, she will have fifteen
days to revoke it if she changes her mind.  If Executive wants to revoke the
Second Release, she should deliver a written revocation to the Company’s General
Counsel within fifteen days after she signs it. If she does not revoke this
Second Release, she will receive the separation consideration described in
Section 3.

13.Additional Executive Acknowledgments.  Executive also agrees that:

·



She is entering this Second Release knowingly and voluntarily;

·



She has been advised by this Second Release to consult with an attorney before
signing this Second Release;

·



She understands she may take up to twenty-one (21) days to consider this Second
Release before signing it;

·



She is not otherwise entitled to the separation consideration referenced in
Section 3;

·



She is not entitled to severance; and



3

 



 

·



The Agreement, the Initial Release and this Second Release are the entire
agreement between her and the Company regarding the transition of her duties
through the Separation Date, and the terms of her continued employment through
the Separation Date. Executive understands that her failure to execute this
Second Release will not relieve her of any continuing obligations owed by her
under the terms of the Agreement and/or the Initial Release.

[Signature Page Follows]

 



4

 



 

 

IN WITNESS WHEREOF, the undersigned have executed this Second Release as of the
date first written above.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Date

                                

Jill Wyant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

 

Date

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

5

 

